Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-20 have been examined.
	Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-7,9,12-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Konrardy et al. (US 2018/0075538).
As per claim 1, Konrardy shows a safety apparatus for association with a vehicle, said safety apparatus comprising: 
a) an activation module (Fig. 1-2; Para 74,82,83-85,88: user input, voice input, keyboard)
b) a mode selector module (Fig. 1-2; Para 69,75-77: plurality of microprocessors and software application); 
c) a processor (Fig. 1-2; Para 75-77: microprocessor); 
d) memory (Fig. 1-2; Para. 75: program memory 208, RAM 212, data storage 228); 
e) at least one sensor (Fig. 1-2; Para 65,67); and 
f) at least one wireless communication module (Fig. 1-2; Para 64-65,68), 
wherein said at least one sensor is in communication with said processor and is a location sensor, an inertia sensor, a direction sensor, or an orientation sensor, further wherein said activation module is configured, upon activation (Fig. 1-2; Para 65,67), to perform at least one of 
g) activating a visual alert, h) activating an audible alert, and i) using said wireless communication module to send data regarding the status of the vehicle to a remote location (Fig. 1-2; Para 64-65,89).
As per claim 2, Konrardy shows said activation module is configured for manual activation (Fig. 1-2; Para 74,82,83-85,88).
As per claim 3, Konrardy shows said activation module is configured for activation through user input (Fig. 1-2; Para 74,82,83-85,88).
As per claim 4, Konrardy shows said user input comprises at least one of a touchscreen and voice input (Fig. 1-2; Para 74,82,83-85,88).
As per claim 5, Konrardy shows said mode selector module is operable to select, upon activation of said safety apparatus, at least one of: a. a test of said safety apparatus, b. activation of a visual indicator, c. activation of an audible indicator, d. activation of a request for emergency services, e. activation of a request for mechanical assistance, 9f. activation of an alert to a driver of the vehicle, g. activation of an alert to nearby vehicles, h. obtention of location data, i. transmission of location data, and j. contact with a host server (Fig. 1-2; Para 64-65,89). 
As per claim 6, Konrardy shows said activation module is configured for automatic activation in response to data from said at least one sensor exceeding a predetermined threshold (Fig. 1-5; Para. 83-89)
As per claim 7, Konrardy shows said at least one wireless communication module comprises at least one of a WiFi module and a V2X module (Para. 38,64-65,68,83).
As per claim 9, Konrardy shows said wireless communication module comprises a V2X module, further wherein said V2X module comprises a Dedicated Short-Range Communication module (Para. 38,64-65,68,83).
As per claim 12, Konrardy shows said safety apparatus is configured to initiate a request for at least one of medical services, towing services, and law enforcement in response to said at least one sensor detecting a change in inertia exceeding a predetermined threshold (Para. 46,97,99,187,188).
As per claim 13, Konrardy shows said safety apparatus activated by said at least one sensor providing an indication of a change in location that does not correspond to a planned route (Para 11,13,83,86,157,196,203,250).
As per claims 14-20, they correspond to claims 1-6; they are therefore rejected for the similar reasons set forth.  Konrardy further shows navigation (Para. 157).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Konrardy et al. (US 2018/0075538) in view of Baglin et al. (US 2022/0210688).
As per claim 8, Konrardy shows said wireless communication module comprises a V2X module, but does not explicitly mention wherein said V2X module comprises at least one of a 4G, 4GLTE, 5G, and 5GLTE module.  
In the analogous art, Baglin shows the V2X module comprises at least one of a 4G, 4GLTE, 5G, and 5GLTE module (Para 4).
Therefore, it would have been obvious at the time the invention was made to include the at least one of a 4G, 4GLTE, 5G, and 5GLTE module as suggest by Baglin to the V2X of Konrardy because it would provide alternative communication protocol, thereby increasing the flexibility of the invention.  It would be an implementation of applying a known technique to a known device ready for improvement to yield predictable results. 
Claim(s) 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Konrardy et al. (US 2018/0075538) in view of Levons (US 2016/0071388).
As per claim 10-11, Konrardy shows said activation module is configured, upon activation, to activate a visual alert and/or an audible alert (Para 88), but does not explicitly mention visual alert comprises at least one of the vehicle's emergency flashers and a strobe and said audible alert comprises at least one of the vehicle's horn and a siren.  
In the analogous art, Levons shows visual alert comprises at least one of the vehicle's emergency flashers and a strobe and said audible alert comprises at least one of the vehicle's horn and a siren (Para. 26). 
Therefore, it would have been obvious at the time the invention was made to include visual alert and audible alert as suggest by Levons to the visual alert and audible alert of Konrardy because it would provide alternative alert and warning to the driver, thereby increasing the flexibility of the invention.  It would be an implementation of applying a known technique to a known device ready for improvement to yield predictable results. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOI C LAU whose telephone number is (571)272-8547.  The examiner can normally be reached on Monday-Friday, 8:30am-5:00Pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Field can be reached on (571)272-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/HOI C LAU/Primary Examiner, Art Unit 2689